DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mingji Jin #69,674 on 02/19/2021.

The application has been amended as follows: 

The Title shall be amended to:
	“CONTROL DEVICE, CONTROL METHOD, AND NON-TRANSITORY COMPUTER READABLE MEDIUM FOR FUEL CELL SYSTEM"

The claims 1, 5, and 6 shall be amended:

	1.  (Currently Amended)  A fuel cell system comprising:
	a fuel cell; and
	a control device for controlling the fuel cell, the control device including:
		a memory storing instructions; and
		a processor configured to execute the instructions to:

			control the  fuel cell using the acquired target value;
			calculate a target smoothing value in which a temporal change in the target value is slowed down; [[and]]
			calculate a first difference that is a difference between the target value and the target smoothing value at a same computation cycle to determine that the amount of control is in a transient state when the calculated first difference is equal to or more than a predetermined first threshold value and to determine that the amount of control is in a non-transient state when the first difference is smaller than the first threshold value; and
			control the fuel cell based on the determined amount of control being in the transient state or in the non-transient state.

	5.  (Currently Amended)  A control method of controlling a fuel cell, the control method comprising:
	acquiring a target value of amount of control per predetermined computation cycle, the amount of control being changed according to an operation of the fuel cell;
	controlling the fuel cell using the acquired target value;
	calculating a target smoothing value in which a temporal change in the target value is slowed down;
	calculating a first difference that is a difference between the target value and the target smoothing value at a same computation cycle; [[and]] 
	determining that the amount of control is in a transient state when the calculated first difference is equal to or more than a predetermined first threshold value and determining that the ; and
controlling the fuel cell based on the determined amount of control being in the transient state or in the non-transient state.

	6.  (Currently Amended)  A non-transitory computer readable storage medium having computer readable instructions stored therein, which when executed by an computer, cause the computer to:
	acquire a target value of amount of control per predetermined computation cycle, the amount of control being changed according to an operation of a fuel cell;
	control the fuel cell using the acquired target value;
	calculate a target smoothing value in which a temporal change in the target value is slowed down;
	calculate a first difference that is a difference between the target value and the target smoothing value at a same computation cycle; [[and]] 
determine that the amount of control is in a transient state when the calculated first difference is equal to or more than a predetermined first threshold value and determining that the amount of control is in a non-transient state when the first difference is smaller than the first threshold value; and
	control the fuel cell based on the determined amount of control being in the transient state or in the non-transient state.

Allowable Subject Matter
	Claims 1-10 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668